Citation Nr: 1441162	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-16 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right elbow disability, to include as secondary to a neck disability.

3.  Entitlement to service connection for a right wrist disability, to include as secondary to a neck disability.

4.  Entitlement to service connection for a right shoulder disability, to include as secondary to a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to September 1954.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The case was remanded by the Board in April 2013 for additional development.

Most recently, in December 2013, the Board denied the issue of entitlement to service connection for disability of the right hand/fingers, to include as secondary to a neck disability, and remanded the issues listed on the title page to the RO to obtain a supplemental nexus opinion from the examiner who saw the Veteran in July 2013 and for additional development with respect to the veteran's service treatment records.

As an addendum opinion was obtained in March 2014 and the Veteran was notified in an April 2014 VA letter that some of his service treatment records were unavailable, there has been substantial compliance with the December 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 
The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in August 2012, and a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's neck disability, to include arthritis, is not related to his military service, nor did it manifest within a year of service.

2.  The Veteran's right elbow disability is not related to his military service nor caused or aggravated by a service-connected disability.

3.  The Veteran's right wrist disability is not related to his military service nor caused or aggravated by a service-connected disability.

4.  The Veteran's right shoulder disability is not related to his military service nor caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability are not met.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for a right elbow disability are not met.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

3.  The criteria for service connection for a right wrist disability are not met.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

4.  The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in November 2010, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the record after the letter.  In compliance with the duty to notify, the Veteran was informed in the November 2010 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA joint examination was conducted in July 2013, with a supplemental opinion obtained in March 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case are adequate, as they are predicated on a reading of the service and post-service medical records in the record and on other relevant medical information.  

Although not all of the veteran's service treatment records are available, his December 1950 enlistment and September 1954 separation examination reports are of record.  The Veteran was notified by VA in April 2014 that his other service treatment records were unavailable, and he was requested to submit any records in his possession.  No additional records have been received by VA.  The Board finds that there is adequate medical evidence of record to make a determination on the issues on appeal in this case.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the service connection issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his August 2012 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at his August 2012 hearing by an accredited representative from The American Legion.  The representative and the VLJ asked questions relevant to the service connection issues on appeal.  The case was subsequently remanded by the Board for additional development.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analyses of the Claims

The Veteran seeks service connection for disabilities of the neck, right elbow, right wrist, and right shoulder; he contends that his right elbow, right wrist, and right shoulder disabilities could be secondary to his neck disability.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  
Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  
In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records are incomplete due to fire damage, and some of the records are charred.  However, his December 1950 enlistment and September 1954 separation medical examination reports, which are of record, reveal normal neck and upper extremities.

Private treatment records from October 1985 to July 2001 reveal that the Veteran was hospitalized at Bryan Memorial Hospital in October 1985 with a history of chronic alcoholism and delirium tremors.  He complained in November 1986 of pain in the neck with radiation down the right arm for the previous 10-14 days; the impressions were cervicalgia and shoulder pain.  Cervical spine X-rays were considered unremarkable.  It was noted in December 1986 that X-rays of the shoulders were normal.  Also reported was "the smell of alcohol on his breath"; the medical professional was afraid that the Veteran was "back to drinking heavily."  A history of alcoholism, for which he had been hospitalized, was reported in October 1992.  According to a list of the veteran's problems, tobacco abuse and acne rosacea were noted with a date of October 1996.

The Veteran complained of neck and shoulder pain in VA treatment records for July 2003; he said that he had been painting outside and leaning on a ladder.  The impression was neck strain.  It was reported on October 17, 2003 that the neck pain had resolved.  It was noted on October 23, 2003 that the Veteran had been in a motor vehicle accident when his truck was struck on the driver's side while he was stopped at an intersection.  He was able to drive away but complained of neck pain and stiffness.  Physical evaluation revealed reduced range of motion in the neck.  The impression was whiplash injuries.

An April 2006 bone scan showed areas of increased activity in the cervical spine, lumbar spine, shoulders, elbows, wrists, knees, feet, and ankles, most likely due to degenerative and/or remote posttraumatic changes.  The impression in July 2009 was right shoulder pain with possible impingement syndrome and/or rotator cuff disease.

According to a July 2011 statement from M.H., the veteran's ex-sister-in-law, the Veteran told her about having neck problems due to service.
The Veteran testified at his September 2011 RO hearing that he injured his neck in service when he slipped off of the wing of an airplane and that he received treatment for the disability when it increased in severity in the 1980's.

The Veteran testified at his August 2012 travel board hearing before the undersigned VLJ that he injured his neck in an incident at Johnson Air Base in Japan in 1953 when he slipped off the wing of an airplane that he was inspecting or working on and that this injury resulted in disability of the right shoulder, elbow, and wrist.

When examined by VA in July 2013, which included review of the record and an in-person examination, the examiner diagnosed degenerative disc disease of the cervical spine with radiculopathy of the right upper extremity, likely secondary to wear and tear and the aging process.  The examiner concluded that the veteran's disability was less likely than not related to service because the veteran's injury in service was not considered serious enough for treatment, because there is no notation of a neck disability on separation examination in September 1954, because there is no evidence of post-service treatment until at least 1975, because primary care assessment for VA care in 2001 did not report disability of the neck or right upper extremity, and because treatment records for October 2003 show neck pain due to a motor vehicle accident.

VA treatment records dated in February 2014 note that the Veteran was treated in the past for neck problems.

In response to the Board's December 2013 remand, a supplemental opinion was obtained from the examiner who examined the Veteran in July 2013.  After review of the record, the examiner concluded that the Veteran has diffuse degenerative arthritis of most joints that is less likely as not causally related to service.  The rationale for this opinion is that the 2006 bone scan shows diffuse degenerative disease of most joints on both sides, which is inconsistent with a fall affecting just the right side.  Rather, the results of the bone scan are consistent with a diffuse degenerative process related to such factors as alcohol abuse, a history of smoking, heredity, a labor-type of job, aging, and obesity.  To support this conclusion, the examiner cited to the National Center for Biotechnical Information and the United States National Library of Medicine.

Although some of the veteran's service treatment records are unavailable, his December 1950 enlistment and September 1954 separation examination reports are of record.  The veteran's neck and upper extremities were normal on physical examination in September 1954.  The initial post-service medical evidence of a joint disability was not until November 1986, which is more than 32 years after service.  The July 2013 and March 2014 nexus opinions on file, which are based on an in-person evaluation and a review of the record, and which include a rationale, are against the claim.  There is no medical nexus opinion on file in favor of the claim.  Consequently, the evidence does not relate the Veteran's current neck, right wrist, right elbow, and right shoulder disabilities to service.  Moreover, because the Veteran is not service connected for a neck disability, service connection cannot be granted for disability of the right wrist, right elbow, or right shoulder as secondary to a neck disability.

The Board acknowledges that service connection may also be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), which includes arthritis.  However, a Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."; see38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  

Although the Veteran is competent to report his subjective symptoms, he is not competent to report that he has a joint disorder due to service.  The veteran's 
ex-sister-in-law is competent to report her observations about the veteran and about what he told her.  However, the diagnosis of a joint disability, to include arthritis, and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  With respect to the statement from the veteran's ex-sister-in-law, she did not observe the veteran's service injury or see him soon after it took place; rather, she was told by the veteran at a later date about his neck problems.

The Board finds that the Veteran's contentions that he has had disability of the neck, right elbow, right wrist, and right shoulder continually since service are not credible, as there are no complaints or findings of a neck, elbow, wrist, or shoulder disability for a number of years after service discharge, and the Veteran indicated in November 1986 that his radiating neck pain began 10-14 days earlier.  

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for a neck disability, a right elbow disability, a right wrist disability, and a right shoulder disability, the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).















ORDER

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a right elbow disability is denied.

Entitlement to service connection for a right wrist disability is denied.

Entitlement to service connection for a right shoulder disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


